Campbell J.:
Stokes sued Jacobs for the purpose of recovering back money paid to him on an alleged illegal purchase of-liquors. Evidence was introduced to show that the parties owned the stock of groceries and liquors as partners, and that the purchase was simply the buying out by Stokes of the partnership interest of Jacobs in the entire business.
The Court below was asked to charge, that, if this was the real nature of the transaction, the plaintiff below could not recover. The Court refused this, and charged that if such were the case he could recover.
We think the Court erred in so deciding. The purchase by one partner of the interest of his co-partner creates no transfer of the entire property at all like that where, by the sale, a new' party becomes vested with the title. It creates the same sort of title which would arise upon the death of a partner by survivorship of the other. No new person is introduced into the ownership.
The statute is aimed at sales in the ordinary sense of. the term, where title passes from one owner to a new and different one; and not to releases upon the dissolu. tion of a partnership. None of the mischiefs aimed at by the law can arise from such, transfers.
Plaintiff below was also held entitled to recover, not only the price of liquors, but also the price of other gro. ceries, purchased and paid for at the same time. This question only becomes material in the absence of any partnership.
The statute avoids all contracts 'the consideration for *384which, in whole or in part, consists of liquors sold in violation of law:— Comp. L. § 1662. But by the same section the right to recover back payments includes only “payments for such liquors hereafter sold in violation of law.’’ No money therefore can be recovered except such as has been paid for liquors illegally sold.
The plaintiff was bound to show how much money he had paid for the liquors.
Judgment must be reversed, with costs, and a new trial granted.
Martin Ch. J. and Christiancy J. concurred.
Manning J. was not present at the decision.